Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Pursuant to the Terminal Disclaimer filed on 11/24/2021, over US 10,805,646 B2, all claims are in condition for allowance.

	In the statements below, reference is made to the following non-patent literature prior art document: Kammerl, et al., “Real-time Compression of Point Cloud Streams.” 2012 IEEE International Conference on Robotics and Automation.  RiverCentre, Saint Paul, Minnesota, USA May 14-18, 2012

The prior art, Kammerl, indicates that it was known to use octree coding with binarized occupancy symbol data for 3-D point cloud encoding, and that it was known to use symbol frequency tables for entropy coding of the resulting occupancy symbols bitstreams, as outlined above with respect to Kammerl.  However, there the prior art does not teach, disclose, or suggest further using a cache of recently used codewords in conjunction with a arithmetic look-up table, and as an alternate means of generating binary encoding information for occupancy symbols not appearing in the look-up table, as required by claims 1, 8, and 17.  As disclosed in [0102]-[0104] of the specification, use of an adaptive look-up table in and a cache improves the efficiency of encoding the point cloud data, by allowing the most frequently (e.g. 32 most frequent) occurring occupancy symbols and the most recent (e.g., 16) to be coded using fewer bits than the 8 bits required for a standard octree occupancy symbol.


The prior art also does not disclose a cache implemented in the memory that stores the program instructions, or in another memory, as in claims 29, because there is no disclosure of a cache for storing occupancy symbols as in claim 27.
Lastly, the prior art does not disclose receiving a bit stream for the encoded point cloud comprising neighborhood encoding contexts having separate look-up tables and caches for decoding the occupancy symbols of the respective neighborhood encoding contexts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE M LOTFI/Examiner, Art Unit 2425